               Case 4:14-cv-04480-YGR Document 293 Filed 04/30/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           ) ERRATA TO ECF NO. 281-1,
18                                              ) EXHIBIT A TO DEFENDANTS’
                           v.                   ) REQUEST THAT THE COURT
19
                                                ) DISCHARGE THE ORDER TO
20   WILLIAM P. BARR, Attorney                  ) SHOW CAUSE AND DENY
     General of the United States, et al.,      ) PLAINTIFF’S REQUEST FOR
21                                              ) ACCESS TO THE CLASSIFIED
22         Defendants.                          ) STEINBACH DECLARATION,
                                               )  OR, IN THE ALTERNATIVE,
23                                             )  MOTION TO DISMISS IN
                                               )  LIGHT OF THE ATTORNEY
24                                             )  GENERAL’S ASSERTION OF
25                                             )  THE STATE SECRETS
                                               )  PRIVILEGE
26                                             )
     __________________________________________)  Hon. Yvonne Gonzalez Rogers
27
28   Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Errata to ECF No. 281-1, Exhibit A to Defs.’ Req. that the Court Discharge the Order
     to Show Cause and Deny Pl.’s Req. for Access to the Classified Steinbach Decl., or in the Alternative,
     Motion to Dismiss in Light of the Attorney General’s Assertion of the State Secrets Privilege
               Case 4:14-cv-04480-YGR Document 293 Filed 04/30/19 Page 2 of 2




 1           Defendants respectfully submit this errata to ECF No. 281-1, the Declaration of William
 2   P. Barr, the Attorney General of the United States, Exhibit A to Defendants’ Request that the
 3   Court Discharge the Order to Show Cause and Deny Plaintiff’s Request for Access to the
 4   Classified Steinbach Declaration, or, in the Alternative, Motion to Dismiss in Light of the
 5   Attorney General’s Assertion of the State Secrets Privilege (“the Declaration”). The Declaration
 6   states that it includes, as Exhibit 1 thereto, the Attorney General’s Policies and Procedures
 7   Governing Invocation of the State Secrets Privilege (Sept. 23, 2009) (“State Secrets Guidance”).
 8   See 281-1, ¶ 15. On April 30, 2019, the Court notified counsel for the parties that the State
 9   Secrets Guidance was missing from the ECF filing. A complete version the Declaration,
10   including Exhibit 1 thereto, is attached as Appendix 1 to the instant submission. Undersigned
11   counsel apologizes for her inadvertent failure to include the State Secrets Guidance in the ECF
12   filing and for any inconvenience that omission caused to the Court or to Plaintiff.
13
14   Dated: April 30, 2019                                Respectfully submitted,
15
16                                                        JOSEPH H. HUNT
                                                          Assistant Attorney General
17
                                                          DAVID L. ANDERSON
18
                                                          United States Attorney
19
                                                          ANTHONY J. COPPOLINO
20                                                        Deputy Branch Director
21
                                                                 /s/ Julia A. Heiman
22                                                        JULIA A. HEIMAN, Bar No. 241415
                                                          Senior Counsel
23                                                        CHRISTOPHER HEALY
                                                          Trial Attorney
24
                                                          U.S. Department of Justice
25                                                        Civil Division, Federal Programs Branch
                                                          P.O. Box 883
26                                                        Washington, D.C. 20044
27                                                        julia.heiman@usdoj.gov
                                                          Attorneys for Defendants
28   Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                   2
     Errata to ECF No. 281-1, Exhibit A to Defs.’ Req. that the Court Discharge the Order
     to Show Cause and Deny Pl.’s Req. for Access to the Classified Steinbach Decl., or in the Alternative,
     Motion to Dismiss in Light of the Attorney General’s Assertion of the State Secrets Privilege
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 1 of 14




                  Appendix 1
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 2 of 14




                    Exhibit A
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 3 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 4 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 5 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 6 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 7 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 8 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 9 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 10 of 14




                     Exhibit 1
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 11 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 12 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 13 of 14
Case 4:14-cv-04480-YGR Document 293-1 Filed 04/30/19 Page 14 of 14
